Fourth Court of Appeals
                                   San Antonio, Texas
                                           June 9, 2021

                                      No. 04-21-00173-CR

                                    Uzziel MUNOZ-CRUZ,
                                           Appellant

                                                v.

                                   THE STATE OF TEXAS,
                                         Appellee

                   From the County Court at Law No. 5, Bexar County, Texas
                                   Trial Court No. 549370
                          Honorable John Longoria, Judge Presiding

                                         ORDER
        The reporter’s record is due June 14, 2021. The court reporter, Kayleen Rivera, has filed
a notification of late record stating the record will not be timely filed because appellant has not
made a written request for the record designating the proceedings and exhibits to be included.
See Tex. R. App. P. 34.6(b)(1); 35.3(b)(2).

        We order appellant to provide written proof to this court by June 16, 2021 that he has
requested a reporter’s record. If appellant fails to respond within the time provided, appellant’s
brief will be due July 9, 2021, and the court will only consider those issues or points raised in
appellant’s brief that do not require a reporter’s record for a decision. See Tex. R. App. P.
37.3(c).



                                                     _________________________________
                                                     Luz Elena D. Chapa, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 9th day of June, 2021.

                                                     ___________________________________
                                                     MICHAEL A. CRUZ, Clerk of Court